MICHAEL T. STUDER CPA, P.C. 18 East Sunrise Highway Freeport, NY 11520 Phone: (516)378-1000 Fax: (516)546-6220 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors VoiceServe, Inc. I consent to the use in Form SB-2 of my report dated July 5, 2007 included therein relating to the consolidated financial statements of VoiceServe, Inc. and subsidiary for the years ended March 31, 2007 and 2006.I also consent to the reference to the firm under the heading “Interests of Named Experts and Counsel” in this registration statement. /s/ Michael T. Studer Freeport, New York
